Citation Nr: 1614820	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-44 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for polycystic ovarian syndrome (PCOS).

2.  Entitlement to service connection for a left hip disability.  

3.  Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 2002 to June 2002, and from December 2003 to March 2005.  She also had Reserve service from July 2001 to July 2009.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2014, the Board remanded this case because there were no service treatment records associated with the claims file, and directed the AOJ to contact the appropriate entity or entities to attempt to locate those records.  The AOJ did so and received negative responses.  However, the Board notes that both the August 2009 rating decision and the October 2009 Statement of the Case (SOC) list the service treatment records for the Veteran's second period of active service (December 2003 to March 2005) among the evidence reviewed.  Moreover, in the narrative sections of the rating decision and SOC, the RO cited to specific service treatment records from January 2004 which apparently demonstrate treatment and x-ray studies following a left hip trauma.  These service treatment records are no longer associated with the Veteran's claims file.  A remand is required to allow the AOJ to conduct a search for the service treatment records it referenced in the August 2009 rating decision and October 2009 SOC, and, if unable to locate them, provide a formal statement describing attempts to locate the service treatment records.

Next, the Board notes that, in circumstances such as this, where the original service treatment records are unavailable, the Board should consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In light of the missing records, therefore, the Board finds that VA examinations are necessary in this case prior to appellate review.  

First, with regard to the PCOS claim, the Veteran contends that, although she was not diagnosed with PCOS until December 2007 (after service separation), she experienced symptoms of PCOS (irregular menstruation) during active service.  A post-service October 2005 treatment note does corroborate that her last menstrual period was in September 2004.  The Veteran is competent to describe her symptoms, and this case, her post-service treatment records corroborate those symptoms.  However, a VA examination is necessary to obtain an opinion as to whether the symptoms described were manifestations of PCOS, e.g., whether her PCOS actually began during active service.  

Next, in correspondence received in November 2009, the Veteran contends that she injured her hips during active service when, prior to her deployment to Iraq in February 2004, she slipped on a patch of ice and fell down a flight of stairs.  As noted above, according to the August 2009 rating decision and October 2009 SOC, service treatment records from January 2004 showed a left hip trauma.  In any case, the Veteran is competent to describe her injury, and a VA examination is necessary to determine whether she has a current hip disability, as post-service treatment records do not document any complaints, treatment, or diagnosis of a bilateral hip disability.    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should address the current location of the service treatment records referenced in the August 2009 rating decision and October 2009 SOC which are no longer associated with the Veteran's claims file, and associated a formal statement regarding attempts to locate those records with the claims file.  The Veteran and her representative should be notified of attempts to obtain the records and asked to provide any records in her possession.

2.  Obtain a VA examination or examinations and opinions addressing the causation or etiology of the Veteran's PCOS and bilateral hip disabilities.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

a.  The examiner should first determine whether PCOS is present and identify any current bilateral hip disabilities.

b.  Next, the examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current PCOS and bilateral hip disabilities were incurred during or caused by active service?  The examiner should consider the Veteran's statements as to her symptoms and injuries during active service as accurate in providing his or her opinion.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. 

3.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







[CONTINUED ON NEXT PAGE]


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




